Citation Nr: 9913715	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-44 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a temporary total rating for a 
service-connected disability requiring hospital treatment or 
observation, for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1942 
to January 1944.  He died on June [redacted], 1994.  

This appeal arises from an August 1994 rating decision of the 
New York, New York, regional office (RO).  By that rating 
action, the RO denied the appellant's claim of entitlement to 
a temporary total rating for a service-connected disability 
requiring hospital treatment or observation, for accrued 
benefit purposes.  This issue was before the Board of 
Veterans' Appeals (Board) in November 1996 when it was 
remanded for additional development.


FINDING OF FACT

The veteran's service-connected schizophrenia did not require 
treatment or observation for a period in excess of 21 days 
during his hospitalization from June 1992 until his death on 
June [redacted], 1994.  


CONCLUSION OF LAW

A temporary total rating for service-connected disability 
requiring hospital treatment or observation, for accrued 
benefit purposes, is not warranted.  38 U.S.C.A. §§ 5107, 
5121,  (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1000, 4.29 
(1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to his death, by an April 1994 statement, the veteran 
filed a claim of entitlement to a temporary total rating on 
account of hospitalization for service-connected disability.  
See 38 C.F.R. § 4.29.  The veteran reported that he had been 
a patient at the VAMC Nursing Home #4 since November 5, 1991, 
and had remained at the facility.  In addition, the veteran 
expressed his belief that his hospitalization was related to 
his service-connected disability, which he described as 
"brain syndrome" that had been determined to be 50 percent 
disabling.  

Prior to adjudication of the veteran's claim for § 4.29 
benefits by the RO, the veteran, on June [redacted], 1994, 
died as a result of cardiorespiratory arrest which was due 
to coronary artery disease and hypertension.  At the moment 
prior to the veteran's death, service connection had been 
in effect for paranoid schizophrenia.  A 50 percent rating for 
this disability had been effective since October 1973.  The 
veteran's schizophrenia was his only service-connected 
disability.  

The Board of Veterans' Appeals (Board) acknowledges that, in 
the initial claim which was received at the RO in April 1994, 
the veteran asserted that he was entitled to § 4.29 benefits 
since November 1991.  Significantly, however, the laws and 
regulations governing the award of accrued benefits allow for 
the grant of such benefits, if otherwise warranted, only for 
a period not to exceed two years.  Specifically, "periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) under laws administered by the Secretary to which 
an individual was entitled at death under existing ratings or 
decisions . . . and due and unpaid for a period not to exceed 
two years, shall, upon the death of such individual be 
paid . . ." to certain survivor(s).  38 U.S.C.A. § 5121(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.1000(a) (1998).  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c) and 
38 C.F.R. § 3.1000(c).  Given the restraints imposed by the 
accrued benefits statute, the Board is limited to considering 
the appellant's § 4.29 claim no earlier than two years prior 
to the veteran's death.  

With regard to the issue of entitlement to a temporary total 
rating for a service-connected disability requiring hospital 
treatment or observation, the Board notes that the pertinent 
regulation provides that a total disability rating 
(100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a Department of Veterans Affairs or an approved 
hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 
21 days.  38 C.F.R. § 4.29 (1998).  Notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  38 C.F.R. § 4.29(b) (1998).  

In the present case, it appears that the veteran was 
hospitalized at the VAMC in Northport, New York from June 1, 
1992 until his death on June [redacted], 1994.  Pursuant to 
the Board's November 1996 remand, the medical records from this 
hospitalization were obtained and associated with the 
veteran's claims folder.  However, the Board's review of 
these records does not disclose any indication that the 
veteran was treated or observed for a period in excess of 
21 days for his service-connected schizophrenia during the 
June 1992 to June 1994 period.  Without evidence of such 
treatment or observation, the appellant's claim for a 
temporary total rating for a service-connected disability 
requiring hospital treatment or observation, for accrued 
benefit purposes, must be denied.  



ORDER

A temporary total rating for service-connected disability 
requiring hospital treatment or observation, for accrued 
benefit purposes, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

